Case 1:12-cv-01466-ALC Document 56 Filed 08/26/19 Page 1 of 2

  
 

Stee

 

$501

 
   
   
  

AUG 26 2018

      

 

UNITED STATES DISTRICT COURT gp 28
SOUTHERN DISTRICT OF NEW YORK 2. OF NN.
[SEALED],
Plaintiff,
12 Civ. 1466 (ALC)
- against -
[SEALED], UNDER SEAL
Defendants.

 

 

(opal), OR DER
Upon consideration of the State of New York's letter application, dated
May 29, 2015, to extend the seal in this qui tant action from June 4, 2015 until
July 19, 2015, it is hereby ORDERED as follows:
1, The application is GRANTED,
2. The seal imposed by this Court on the file in this action by an Order dated
March 1, 2012 is hereby extended, and all filings in this case and the
Complaint shall remain under seal until further order of this Court, except to
the extent the Court has partially lifted the seal to permit certain disclosures.
3, The State of New York shall submit an ex parte status report to the Court no
later than July 14, 2015.
4. The State of New York shall serve a copy of this Order upon the Relator, the
City of New York, and the United States within ten (10) business days of its

receipt of this Order,

 
Case 1:12-cv-01466-ALC Document 56 Filed 08/26/19 Page 2 of 2

SO ORDERED:
New York, New York Cuma
June 2, 2015

HONORABLE ANDREW L. CARTER, JR.
UNITED STATES DISTRICT JUDGE

 

Iw

 
